     Case 3:19-cr-02854-JLS Document 36 Filed 07/29/20 PageID.58 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                                     CASE NO. 19CR2854-JLS
12                                            Plaintiff,             JUDGMENT AND ORDER OF
               vs.                                                   DISMISSAL OF INFORMATION
13
       JENNIFER RODRIGUEZ (1)
14
15                                         Defendant.

16
             Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17
      Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if held
18
      by U.S. Pretrial Services, Defendant’s passport is to be released to Defendant.
19
             IT IS SO ORDERED.
20
             Dated: 7/29/2020                  .
21
22
                                                                 ____________________________________
23                                                               HONORABLE BARBARA L. MAJOR
                                                                 United States Magistrate Judge
24
25
26
27
28


                                                           -1-
